LATTIMOEE, J.
Appellant was convicted in the county court of Atascosa county of using abusive language, and his punishment fixed at a fine of $25.
[1, 2] The record is before us without a statement of facts or bill of exceptions. The complaint and information appear to be in regular form, and there seems nothing wrong with the charge of the court. Appellant excepted to the court’s charge as being on the weight of the evidence, but in the absence of a statement of facts we cannot determine the merit of such exception.
No error appearing in the record, the judgment of the trial court will be affirmed.

¡g^Kor other eases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes